DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the independent are in condition for allowance and the prior art of Dent does not teach the limitations claimed.
In response, the Examiner respectfully disagree with the Applicant. The Applicant is herein referred to the new rejection using the newly applied prior art of Brady.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1-3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US 2018/0344575).
	Regarding Claim 1, Brady discloses a container (106) for dispensing medication comprising: one or more storage compartments (124), wherein the one or more compartments are dimensioned to store medication; a lid (104) that covers the one or more storage compartments of the container to prevent the medication from falling out of the container when the lid is closed, wherein the container (106) and the lid (104) are sized to fit within a pants pocket or a purse: a computing unit (160) configured to process information about the contents of the one or more storage compartments; and one or more display screens (136) disposed on an interior surface of the container (fig.2a) and coupled to the computing unit (160), the one or more display screens (136) configured to display the processed information about the contents of one or more storage compartments (124).
	Regarding Claim 2, Brady discloses wherein the one or more display screens (136) are further configured to display the information independently (para.0047) in each of the one or more storage compartments (124).
	Regarding Claim 3, Brady discloses wherein the information indicates an action to be taken with respect to the medication in the respective one or more storage compartments (para.0047).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6,9,13 rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2018/0344575) in view of Dent et al. (US 2014/0261883).
Regarding Claim 4, Brady does not disclose wherein the information is a predetermined color based on the action to be taken.
Dent discloses wherein the information is a predetermined color based on the action to be taken (para.0029). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Brady with wherein the information is a predetermined color based on the action to be taken in order to better effectively alert the user.
Regarding Claim 5, Brady does not disclose a sensor configured to detect a quantity of medication stored in the one of or more storage compartments.
Dent discloses further comprising a sensor (para.0033) configured to detect a quantity of medication stored in the one or more storage compartments (22). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Brady with wherein a sensor configured to detect a quantity of medication stored in the one of or more storage compartments in order to effectively monitor inventory.
Regarding Claim 6, Brady does not disclose wherein the sensor comprises at least one of a force transducer, a capacitive touch sensor or a camera.

Regarding Claim 9, Brady does not disclose wherein the computing unit is further configured to receive prescription details about the medication in the one or more storage compartments.
Dent discloses wherein the computing unit (48) is further configured to receive prescription details (para.0029) about the medication in the one or more storage compartments (22). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Brady with wherein the computing unit is further configured to receive prescription details about the medication in the one or more storage compartments in order to remotely ensure that the end-user takes the correct medication and adheres to the drug therapy.
Regarding Claim 13, Brady does not disclose wherein the computing device is configured to track medication regiments.
Dent discloses wherein the computing device (48) is configured to track medication regiments (para.0018). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Brady with wherein the computing device is configured to track medication regiments in order to effectively monitor the patient’s adherence to the medication therapy.




Claims 10-12 are rejected under35U.S.C. 103 as being unpatentable over Brady et al. (US 2018/0344575) in view of Dalai et al. (US 2016/0022541).
Regarding Claim 10, Brady does not disclose a communication module coupled to the computing unit and configured to communicate with cloud computing resources.
Dalai discloses a communication module coupled to the computing unit and configured to communicate with cloud computing resources (para.0135). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Brady with a communication module coupled to the computing unit and configured to communicate with cloud computing resources in order to properly, effectively, rapidly, and efficiently monitor each undertaken process.
Regarding Claim 11, Brady does not disclose wherein the communication module communicates using cellular telephone protocols.
Dalai discloses wherein the communication module communicates using cellular telephone protocols (para.0135-0136). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Brady with wherein the communication module communicates using cellular telephone protocols in order to properly, effectively, rapidly, and efficiently monitor each undertaken process.
Regarding Claim 12, Brady does not disclose a communication module coupled to the computing unit and configured to communicate with a portable communications device.
Dalai discloses wherein a communication module coupled to the computing unit and configured to communicate with a portable communications device (para.0134-0136). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Brady with a communication module coupled to the computing unit and configured to communicate with a portable communications device in order to properly, effectively, rapidly, and efficiently monitor each undertaken process.
Claims 14-15 are rejected under35U.S.C. 103 as being unpatentable over Brady et al. (US 2018/0344575) in view of Mazur (US 8,581,709).
Regarding Claim 14, Brady does not disclose wherein the one or more display screens are configured to indicate that a storage compartment contains too little medication.
Mazur discloses wherein the one or more display screens (58) are configured (via sensors 59) to indicate that a storage compartment (fig.13) contains a certain amount of medication. Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Brady with wherein the one or more display screens are configured to indicate that a storage compartment contains too little medication in order to quickly alert the user that particular compartment is empty.
Regarding Claim 15, Brady does not disclose wherein the one or more display screens are configured to indicate that a storage compartment contains too much medication.
Mazur discloses wherein the one or more display screens (58) are configured (via sensors 59) to indicate that a storage compartment (fig.13) contains a certain amount of medication. Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Brady with wherein the one or more display screens are configured to indicate that a storage compartment contains too much medication in order to quickly alert the user that a particular dose was not taken since that compartment ought to be empty.
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2018/0344575) in view of Tegborg et al. (US 2016/0038377).
 Regarding Claim 19, although Brady does not disclose explicitly that the one or more display screens are touch sensitive. Tegborg discloses display with screens that are touch sensitive (para.0053). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Brady .

Allowable Subject Matter
Claims 7-8,16-18,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24,26 allowed.
The following is an examiner’s statement of reasons for allowance: a method of tracking medication usage including the steps “and displaying a second message on a second display screen disposed on a lid of the container, the second display screen visible when the container is closed.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claim 27 allowed.
The following is an examiner’s statement of reasons for allowance: a method of tracking medication usage including the steps “a first display screen disposed on an inside of the container, a first message including an amount of medication required in the container pursuant to the prescription plan, wherein the first display screen is viewable by a user when the container is open; and displaying, with a second display screen disposed on an exterior surface of the container, a second message, wherein the second display screen is viewable by the user when the container is closed” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claim 28 allowed.
The following is an examiner’s statement of reasons for allowance: a container for dispensing medication including the features “a second display disposed on a lid of the container.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651